IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 79706-9-I
                        Respondent,
        v.                                        DIVISION ONE

MICHAEL GERMAIN MANSFIELD,                        UNPUBLISHED OPINION

                        Appellant.                FILED: June 3, 2019


        LEAcH, J.   —    Michael Mansfield appeals the trial court’s judgment and

sentence for motor vehicle theft.         He claims that he did not knowingly,

intelligently, and voluntarily waive his right to a jury trial. We disagree and affirm.

                                     BACKGROUND

        On May 24, 2017, the State charged Mansfield with theft of a motor

vehicle, domestic violence. The trial court held a status hearing on November 8,

2017.

        At this hearing, Mansfield’s attorney told the court that Mansfield intended

to waive a jury trial. After Mansfield signed a jury waiver in court, his attorney

submitted it. His attorney then told the court that he had filed the waiver and

thanked the court for providing him time to speak with Mansfield about his right to

a trial by jury.
 No. 79706-9 /2


             Trial took place on November 27, 2017. Before starting trial, the court had

 a colloquy with Mansfield and explained that he had a constitutional right to a trial

 by a jury of twelve people and a unanimous verdict.                It asked him if he had

discussed this right with his attorney.           He said, “Yes.”    The court noted that

Mansfield had filed a document giving up his right to a jury trial and asked if that

was true. Again, he answered, “Yes.” Mansfield also agreed that no one had

made any threats or promises in connection with his waiver of the right to a jury

trial.

             The court then held a bench trial and found Mansfield guilty of motor

vehicle theft, domestic violence. Mansfield appeals.

                                         ANALYSIS

             Mansfield claims that he did not knowingly, intelligently, and voluntarily

waive his right to a jury trial, so the court violated his constitutional right when it

accepted his written and oral waivers.

         Both the state and federal constitutions guarantee a criminal defendant

the right to a jury trial.1 A defendant may waive this right provided he does so

knowingly, voluntarily, and intelligently.2        In Washington, this waiver may be

written or oral.3 Although CrR 6.1(a) requires the defendant to file a written

waiver, a defendant’s oral waiver that is knowing, intelligent, and voluntary


         U.S. CONsT. amend. VI; WAsH. C0NST. art. I, § 21; City of Pasco v.
         1

Mace, 98 Wash. 2d 87, 99, 653 P.2d 618 (1982).
      2 State v. Hos, 154 Wash. App. 238, 249, 225 P.3d 389 (2010).
       ~ State v. Ramirez-Dominguez, 140 Wash. App. 233, 240, 165 P.3d 391
(2007) (citing State v. Steciall, 124 Wash. 2d 719, 724-25, 881 P.2d 979 (1994)).

                                            -2-
No. 79706-9 I 3


satisfies constitutional requirements.4 If a defendant submits a written waiver,

neither the federal nor the state constitution requires that the trial court have a

colloquy with the defendant on the issue.5

        Because the right to jury trial is a constitutional one, an appellate court

reviews de novo the validity of a defendant’s jury trial waiver.6 The State has the

burden of proving the validity of the waiver.7 When an attorney submits a jury

waiver form that he and his client have signed, he “as an officer of the court,

represents that his client knowingly, intelligently and voluntarily relinquishes his

right to a jury trial.”8

        Mansfield and his attorney signed, and his attorney submitted, a written

waiver of his right to a jury trial. Mansfield provides no evidence to support his

assertion that the written waiver was deficient.9 Also, the trial court engaged in a

colloquy with Mansfield about his rights to a jury trial. During the colloquy the

court described his jury trial rights to him, and he then orally confirmed his

waiver. So Mansfield waived his right to a jury trial in writing and orally in open


       4Hos, 154 Wn. App. at250.
       ~ State v. Downs, 36 Wash. App. 143, 145-46, 672 P.2d 416 (1983).
       6 Ramirez-Dominquez, 140 Wash. App. at 239.
       ~ Hos, 154 Wash. App. at 249-50 (citing State v. Wicke, 91 Wash. 2d 638, 645,
591 P.2d 452 (1979)).
       8 Downs, 36 Wash. App. at 146.
       ~ Mansfield identifies two sources of authority for his arguments. Neither
case helps him. In State v. Williams, 23 Wash. App. 694, 697-98, 598 P.2d 731
(1979), the defendant did not sign a written waiver, and the court did not conduct
a colloquy. But both occurred here. In State v. Borboa, 157 Wash. 2d 108, 118,
135 P.3d 469 (2006), the defendant did not know he had the right to a jury trial
on the facts involved in aggravating factors in sentencing. But, here, Mansfield
concedes knowledge of his right.

                                        -3-
No. 79706-9 /4


court.    The record sufficiently establishes that Mansfield made a knowing,

intelligent, and voluntary waiver.

                                     CONCLUSION

         We affirm.    The State has shown that Mansfield made a knowing,

intelligent, and voluntary waiver of his right to a jury trial.


                                                                  /
                                                                      p
WE CONCUR:



               I!              .




                             I